Ekwall, Judge:
The basis of plaintiff’s complaint in this case is that in liquidation duty was assessed on a value in excess of the final appraised value. The claims as summarized at the trial by counsel for the plaintiff are as follows: (1) The collector erroneously assessed duty on the value of certain containers of American manufacture; (2) the additional duties assessed under section 489, Tariff Act of 1930, are excessive. In an amendment to the protest the claim is made more specific in that the collector’s assessment of said additional duties is claimed to be based upon erroneous calculations of the percentage of advance, which ealeu-*271lations included the cost of certain containers of American manufacture, and that the packed entered value and the packed appraised value should have been compared, or that the cost of the containers should have been excluded from both the entered and appraised value.
Hearings were held at the ports of Galveston and Houston, Tex., and also at New York, the case being finally submitted upon a report of the collector at the port of Galveston based upon calculations made by the liquidator. In this report the collector admits that the following amounts are properly refundable on the entries involved:
Consumption Entry No. 120-H Refund $14. 39
“ “ “ 221-H •' 88. 21
“ “ " 267-H “ 54. 91
“ “ “ 324-H “ 22. 01
On this state of the record we sustain plaintiff’s claim and hold that the amounts set forth above should be refunded.
Judgment will be rendered accordingly.